Citation Nr: 1715701	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

2.  Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

4.  Entitlement to service connection for residuals of an intestinal infection, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

5.  Entitlement to service connection for chest pain and shortness of breath, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

6.  Entitlement to an initial disability rating in excess of 30 percent for a psychiatric disorder, to include dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1988 to April 1995, with service in Saudi Arabia from September 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, November 2008, October 2009, and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

As an initial matter, the Veteran's claims for entitlement to service connection for chest pain and shortness of breath, residuals of an intestinal infection, a bilateral ankle disorder, and a right knee disorder were originally denied in a June 1995 rating decision.  The Veteran did not appeal that decision, and it became final.  Since the June 1995 rating decision, relevant service treatment records have been associated with the record.  These records existed at the time of the June 1995 rating decision and the RO's inability to obtain these records at an earlier date was not due to the Veteran's failure to provide the RO with sufficient information.  As such, following a November 2013 remand by the Board, the RO reconsidered the Veteran's above-referenced claims on a de novo basis.  See 38 C.F.R. § 3.156(c) (2016).

At the time of the most recent remand, the Board noted that the Veteran filed a claim for cognitive dysfunction in October 2009 and the RO construed this as an increased rating claim for his service-connected psychiatric disorder.  The Board observed that the record reflected that the Veteran and his representative had asserted that his cognitive dysfunction was not due to his service-connected psychiatric disorder, but that it was a separate and distinct disorder that is related to the Veteran's active duty service.  The Board indicated that as the claim for cognitive dysfunction, as unrelated to the Veteran's psychiatric claim, had not been adjudicated by the RO in the first instance, the Board did not have jurisdiction over it, and referred it the RO for appropriate action.  

In a July 2016 rating determination ,the RO denied service connection for cognitive dysfunction disorder (adjudicated as a separate and distinct disorder from the service connected psychiatric condition); denied service connection for traumatic brain injury; reclassified the Veteran's disability as chronic fatigue syndrome causing cognitive impairment (formerly excessive lethargy and easy fatigability), and increased that disability evaluation from noncompensable to 60 percent disabling, effective March 28, 2016.  In an August 2016 rating determination, the RO assigned an effective date for the 60 percent disability evaluation for CFS causing cognitive impairment of September 3, 2015.  The Veteran did not appeal these issues and they are not properly before the Board.  

The issue of service connection for chest pain and shortness of breath, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown by the probative and competent evidence of record to have a current bilateral ankle disability, to include as a result of an undiagnosed illness and/or as aggravated by exposure to hazardous chemicals, that was either caused or aggravated by service.

2.  The Veteran is not shown by the probative and competent evidence of record to have a current right knee disability, to include as a result of an undiagnosed illness and/or as aggravated by exposure to hazardous chemicals, that was either caused or aggravated by service.

3.  The Veteran is not shown by the probative and competent evidence of record to have a current headache disability, to include as a result of an undiagnosed illness and/or as aggravated by exposure to hazardous chemicals, that was either caused or aggravated by service.

4.  The Veteran is not shown by the probative and competent evidence of record to have a current gastrointestinal disorder, including residuals of an intestinal infection, to include as a result of an undiagnosed illness and/or as aggravated by exposure to hazardous chemicals, that was either caused or aggravated by service.

5.  For the entire rating period, the Veteran's depression/dysthymia has been shown to cause difficulty sleeping, avoidance of large crowds, slight memory impairment, periods of irritability and agitation, with periods of depression.  

6.  For the entire rating period, the Veteran's depression/dysthymia has not more nearly approximated occupational and social impairment with reduced reliability and productivity due to depression/dysthymia signs and symptoms.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability, to include as the result of an undiagnosed illness, and/or as aggravated by exposure to hazardous chemicals, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for a right knee disability, to include as the result of an undiagnosed illness, and/or as aggravated by exposure to hazardous chemicals, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

3.  The criteria for service connection for a headache disability, to include as the result of an undiagnosed illness, and/or as aggravated by exposure to hazardous chemicals, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

4.  The criteria for service connection for a gastrointestinal disorder, including residuals of an intestinal infection, to include as the result of an undiagnosed illness, and/or as aggravated by exposure to hazardous chemicals, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

5.  The criteria for an initial disability evaluation in excess of 30 percent for dysthymia/depression have not been met or more nearly approximated for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9433 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's service connection claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The record does not indicate that the RO provided the Veteran with the requisite notice prior to the initial adjudication of the Veteran's claims for service connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  However, defective notice is not prejudicial if (1) the veteran demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Neither the Veteran nor his representative have alleged prejudice with respect to notice.  A March 2010 statement of the case provided the Veteran with the pertinent laws and regulations, including provisions relating to the elements of a service connection claim, the Veteran's responsibility to present and support a claim for disability benefits, and VA's duty to assist the Veteran in obtaining evidence.  This information was also provided to the Veteran in July 2010, January 2011, November 2012, June 2014, February 2015, and May 2016 supplemental statements of the case.  The Veteran also received a November 2009 letter regarding an unrelated claim informing him that a disability rating and effective date will be assigned if service connection is awarded for a claimed disability.  Furthermore, throughout the pendency of this appeal, the Veteran was represented by an accredited service organization.  Based on the above, the Board finds that a reasonable person could be expected to understand what was needed with regard to a claim for service connection.  See Sanders, 487 F.3d at 889.

The purpose behind the notice requirements has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Therefore, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

As it relates to the claim for a higher initial evaluation for a psychiatric disorder, to include dysthymia, because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's claim was remanded by the Board in November 2013, September 2014, and December 2015 for additional development.  In its November 2013 remand, the RO obtained outstanding VA medical treatment records.  Additionally, the RO attempted to obtain November 1994 clinical and outpatient records from Fort Drum and Walter Reed Medical Center.  Upon finding that the records from Fort Drum and Walter Reed were unavailable, the RO informed the Veteran of the unavailability of those records in accordance with VA regulations.  See 38 C.F.R. § 3.159(e).  Finally, to the extent the November 2013 remand directives instructed the RO to provide the Veteran with notice that his claim would be reviewed on a de novo basis due to receipt of additional service treatment records, the RO did not provide the Veteran with such notice.  However, the Board finds this error is harmless as the November 2013 Board remand informed the Veteran that his claim would be reviewed de novo, VA regulations do not require such notice, and prejudice did not result because of the RO's failure to provide such notice.  See 38 C.F.R. § 20.1102 (2016).  Complying with the September 2014 remand, the RO obtained outstanding VA medical treatment records and VA examinations.  In compliance with the December 2015 Board remand, additional VA opinions were obtained.  Moreover, the RO, after reviewing the record, also found that the Veteran had qualifying service for Gulf War illnesses.  Based on the foregoing, the Board finds that there has been substantial compliance with its November 2013, September 2014, and December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As it relates to the claims of service connection, the Veteran was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim, to include obtaining proper opinions with regard to the Veteran's claimed disorders.  They also comply with the directives of the Board's most recent remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by medical professionals, were based on thorough examinations of the Veteran, and reported findings and opinions pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

As it relates to the necessity for an examination and the Veteran's claim for a higher initial psychiatric evaluation, the Veteran was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by medical professionals, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and by testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As it relates to a qualifying chronic disability, service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1) (VA has issued an interim final rule extending this date to December 31, 2021).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the VA Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2),(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the VA Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 1,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (d)(2).  The Persian Gulf War period runs from August 2, 1990 to a date not later than December 31, 2021.  38 U.S.C.A. § 101(33).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Headaches and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Headaches and arthritis will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Bilateral Ankle Disability

The Veteran claims that he has current bilateral ankle problems from his active duty service.  In the alternative, he contends that his symptoms are attributable to an undiagnosed illness or other qualifying chronic disability, to include as due to exposure to chemicals and/or environmental hazards.

The Veteran's service treatment records do not contain any diagnoses or treatment for ankle disabilities.  At the time of a July 1994 inservice examination, normal findings were reported for the lower extremities.  The Board does note that the Veteran, on his July 1994 report of medical history, did note that his ankles would pop and crack and would hurt when they popped.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2007.  Examination of the ankles revealed normal range of motion.  

The Veteran was afforded an additional VA examination in November 2014.  At a November 2014 VA examination, the examiner found mild degenerative changes in the Veteran's left ankle and, following a review of service treatment records, found that the Veteran's subjective report of bilateral ankle pain with normal examination and left ankle degenerative changes were "less likely as not" related to active duty, as the degenerative changes were noted many years after service and the current subjective symptoms were intermittent. 

In December 2015, the Board remanded the matter for additional development, to include an additional VA examination with the examiner requested to indicate whether the Veteran's current or previous bilateral ankle symptoms were at least as likely as not (50 percent probability or greater) attributable to a known diagnosis.   The examiner was informed that prior to November 2014, there was no diagnosis of left ankle degenerative arthritis, and therefore, the requested opinion had to consider the Veteran's subjective reports of ankle pain, stiffness, and popping.  If the Veteran's current or previous subjective bilateral ankle symptoms were found to be attributable to a known diagnosis, other than left ankle degenerative arthritis, the examiner was to provide an opinion as to whether the diagnosed disability was incurred in, due to, or aggravated by the Veteran's exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.  If the examiner found any of the Veteran's current or previous subjective reports of bilateral ankle symptoms were not attributable to a known clinical diagnosis, the examiner was to provide an opinion as to whether the Veteran's current or previous subjective reports of bilateral ankle symptoms constituted an undiagnosed illness associated with exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.

The requested opinion was obtained in April 2016.  The examiner indicated that the current/previous subjective report of bilateral ankle symptoms were less likely associated with exposure to chemical and environmental hazards in the Southwest Asia Theater of Operation during Persian Gulf War.  The examiner noted that the Veteran provided subjective complaints regarding his ankles condition but there was no objective indications of chronic disability with independent verification.  The examiner observed that the Veteran's military record was silent for chronic ongoing bilateral ankle condition.  There was no official diagnosis present in his military record of a bilateral ankle condition.  The examiner noted that the Veteran underwent initial examination for Gulf War condition that was performed in July 2007, wherein it was indicated that " his ankles get occasionally stiff b[ut] usually not painful.  He does not think he has any chronic problems with his ankles".  The examiner then noted that the Veteran was examined again for his bilateral ankle condition in November 2014, and, according to the provider, noted he had intermittent stiffness and subjective complaints of popping and cracking.  His ankle examination and range of motion done on that day were normal. 

As discussed above, the weight of the evidence demonstrates that the Veteran has been diagnosed as having arthritis of the left ankle.  While the VA examiner has noted that the Veteran reported having subjective pains, she noted that there were no objective findings to support those subjective complaints.  Because this condition has a specific diagnosis and there are no objective findings to support these other complaints, it is not an undiagnosed illness and service connection under 38 C.F.R. § 3.317 is not warranted.

The Board next finds that the weight of the evidence shows that no ankle injury or disease occurred during a period of active service, and no chronic symptoms of ankle problems were manifested during active service.  The active duty service treatment records show no diagnosis of, or treatment for, an ankle disorder.  Because service treatment records, which are complete, show no ankle injury or disease during active service, and such conditions would have ordinarily been recorded during service because the musculoskeletal system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of an ankle problem during service.  The Board does note that the Veteran reported that his ankles would pop and hurt on his July 1994 report of medical history; however, normal findings were reported at the time of the examination, with normal findings again being reported at the time of the 2007 VA examination.  

The Board next finds that the weight of the evidence is against a finding of symptoms of an ankle problem, including to a degree of ten percent disabling for arthritis, within one year of service separation.  The earliest evidence of an objective ankle problem reflected in the evidence of record is 2014.  The absence of post-service findings of, diagnosis of, or treatment for ankle problems for many years after service separation is one factor that tends to weigh against a finding of an ankle problem in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Veteran has asserted that he has experienced ankle problems since his period of active service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record cited above, to include normal findings for the ankle at the 2007 VA examination.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of the current ankle disorder falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results.  Although the Veteran is competent to report having had ankle pain at any given time, he has not been shown competent to diagnosis the etiology of any current ankle disorder.  The evidence does not show clinical documentation of an ankle disability until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate any current ankle disorder to active service is of no probative value. 

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current ankle disorder is related to his period of service, to include as a result of his Gulf War service.  The Veteran's ankle problems have been assessed as a diagnosed condition, not an unexplained undiagnosed illness.  In conjunction with the December 2015 remand, an adequate and probative VA examination opinion was obtained in April 2016.  As noted above, the examiner provided detailed rationale for her opinion.  Further, the examiner directly addressed the Veteran's claim regarding his Persian Gulf service. 

The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

Because the record does not show an ankle injury or disease during active service, continuous symptoms of ankle problems since active service, an ankle disability manifested to a compensable degree within one year of active service separation, or an ankle disability otherwise related to active service, service connection for an ankle disability, to include as due to an undiagnosed illness, may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

Right Knee

The Veteran claims that he has current right knee problems from his active duty service.  In the alternative, he contends that his symptoms are attributable to an undiagnosed illness or other qualifying chronic disability, to include as due to exposure to chemicals and/or environmental hazards.

The Veteran's service treatment records do not contain any specific notations of treatment as they relate to his right knee.  At the time of a July 1994 inservice examination, normal findings were reported for the lower extremities.  The Board notes that the Veteran did check the yes box for having knee problems on his July 1994 report of medical history and that the Veteran indicated that his knees swelled up when he used them and that knee caps popped and cracked all the time.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2007.  Examination of the right knee showed no swelling, effusion, or deformity.  Range of motion showed extension of 0 degrees and flexion of 130 degrees.  There was no objective evidence of pain and no additional loss of range of motion on repetitive movement.  Drawer test was negative, collateral ligaments were intact, and McMurray's test was negative.  X-rays of the right knee showed a small suprapatellar effusion and a mixed lytic and sclerotic lesion involving the distal femoral shaft of uncertain etiology, which needed further evaluation with a CT scan.  The examiner rendered a diagnosis of patellofemoral pain syndrome at least as likely as not related to the Veteran's current occupation in construction, which required prolonged kneeling on hard surfaces.  He also noted that the Veteran gave a history of a knee injury during active duty service.  He indicated that there was a distal shaft bone marrow lesion of uncertain etiology and that CT scan showed possible diagnostic considerations of a healing fibroma, aneurysmal bone cyst, or fibrous dysplasia.

The Veteran was afforded an additional VA examination in November 2014.  The November 2014 VA examiner found no diagnosed right knee disability and imaging studies of the Veteran's right knee did not reveal degenerative arthritis or any other significant findings.  However, the examiner did document objective evidence of crepitus in the right knee.  The examiner did not discuss the significance of the abnormal May 2007 x-rays of the right knee documenting suprapatellar effusion and mixed lytic sclerotic lesion. 

In December 2015, the Board remanded the matter for additional development, to include an additional VA examination, with the examiner being requested to indicate whether the Veteran's current or previous right knee symptoms were at least as likely as not (50 percent probability or greater) attributable to a known diagnosis.  The examiner was to specifically discuss and reconcile the May 2007 abnormal imaging reports with the November 2014 normal imaging reports.  If the Veteran's current or previous right knee symptoms were found to be attributable to a known diagnosis, the examiner was to provide an opinion as to whether the diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.  If the examiner found any of the Veteran's current or previous right knee symptoms were not attributable to a known clinical diagnosis, the examiner was to provide an opinion as to whether the Veteran's current or previous right knee symptoms constituted an undiagnosed illness associated with exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War. 

In April 2016, the requested opinion was obtained.  The examiner opined that the Veteran's right knee symptoms were at least as likely as not attributable to known diagnosis that was made in 2007 as patellofemoral syndrome.  She further opined that patellofemoral syndrome was less likely as not due to or aggravated by the veteran's active duty service, to include as due to exposure to chemical and environmental hazards in the Southwest Asia Theater of Operation during Persian Gulf War.  She noted the Veteran's complaints about intermittent pain and stiffness in his both knees and he stated that he was seen multiple times for his knees condition during military.  She observed that on one occasion his knee gave way in 1993 during military service; however no definite diagnosis was made in respect to his bilateral knee condition.  The examiner observed that the Veteran reported that he could not kneel and had morning stiffness.  Nevertheless, he was able to do all of his duties and there was no major effect on activities of the daily living.  She observed that his knees exams and range of motion were normal on 2007 and 2014  VA exams.  She noted that the Veteran was diagnosed with patellofemoral syndrome in 2007 that was related to the construction job the Veteran was working at that time.  

She further observed that a CT scan showed possible benign lesion of a cyst or healing fibroma and that evidently this condition had resolved and was not present on follow up examination.  She indicated that the Veteran was evaluated by an orthopedic specialist at the VA Medical Center and that the final statement noted that the right knee lesion was "most likely healing nonossifying fibroma." 

The VA examiner stated that she was not able to provide further opinion regarding resolution of the initially present bone lesion without mere speculation.  She indicated that the Veteran's patellofemoral syndrome had occurred many years after his military discharge; therefore, his knee pain and right knee condition was less likely as not related to his military service since his medical record were silent for a chronic disability.  She observed that the Veteran did not have an official diagnosis of patellofemoral syndrome. 

As discussed above, the weight of the evidence demonstrates that the Veteran has been diagnosed with patellofemoral syndrome.  Because this condition has a specific diagnosis, it is not an undiagnosed illness and service connection under 38 C.F.R. § 3.317 is not warranted.

The Board next finds that the weight of the evidence shows that no right knee injury or disease occurred during a period of active service, and no chronic knee symptoms manifested during active service.  The active duty service treatment records show no diagnosis or treatment for a right knee disorder.  The Veteran was noted to have been treated for left knee problems on several occasions during service.  Because service treatment records, which are complete, show no right knee injury or disease, and such conditions would have ordinarily been recorded during service because the musculoskeletal system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of right knee problems during service.  The Board does note that the Veteran reported that his knees would swell when banged and that his knee cap would pop and crack on his July 1994 report of medical history, however, in addition to there being no findings in service treatment records, there were also no findings of right knee problems until 2007.  

The Board next finds that the weight of the evidence is against a finding of symptoms of right knee problems, including to a degree of ten percent disabling for arthritis, within one year of service separation.  The earliest evidence of a right knee disability reflected in the evidence of record is shown in 2007.  The absence of post-service findings of, diagnosis of, or treatment for right knee problems for many years after service separation is one factor that tends to weigh against a finding of right knee problems in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006).; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The Veteran has asserted that he has experienced right knee problems since his period of active service.  Such recent assertions, however, are inconsistent with, and outweighed by, the other lay and medical evidence of record noted above.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010); Madden v. Gober, 125 F.3d 1477, 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of the current right knee disorder falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Although the Veteran is competent to report having had right knee pain at any given time, he has not been shown competent to diagnosis the etiology of any current right knee disorder.  The evidence does not show clinical documentation of a right knee disability until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate any current right knee disorder to active service is of no probative value. 

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current right knee disorder is related to his period of service, to include as a result of his Gulf War service.  The Veteran's right knee problems have been assessed as a diagnosed condition not an unexplained undiagnosed illness.  In conjunction with the December 2015 remand, an adequate and probative VA examination opinion was obtained in April 2016.  As noted above, the examiner provided detailed rationale for her opinion.  Further, the examiner directly addressed the Veteran's claim regarding his Persian Gulf service. 

The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

As to the possible benign lesion of a cyst or healing fibroma, the examiner indicated that evidently this condition had resolved and was not present on follow-up examination.  She noted that the Veteran was evaluated by an orthopedic specialist at the VA Medical Center and that the final statement noted that the right knee lesion was "most likely healing nonossifying fibroma."  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  Here, there is no medical evidence demonstrating that the Veteran has a current diagnosis of a benign lesion of a cyst or healing fibroma. 

Because the record does not show a right knee injury or disease during active service, continuous symptoms of right knee problems since active service, a right knee disability manifested to a compensable degree within one year of active service separation, or a right knee disorder otherwise related to active service, service connection for a right knee disorder, to include as due to an undiagnosed illness, may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

Headaches

The Veteran claims that he has current headache disorders which arise from his period of active, to include having headaches following an inservice head injury.  In the alternative, he contends that his symptoms are attributable to an undiagnosed illness or other qualifying chronic disability, to include as due to exposure to chemicals and/or environmental hazards.

The Veteran reports that while in Iraq, in 1991, he was helping to hook up a vehicle and the boom operator made an error, where he got hit in the back of the head and neck.  He recalls having a neck spasm which lasted for about one week.  He stated that he was knocked to the ground.  He recalled his ear bleeding  and having headaches.  

On a July 1994 report of medical history, the Veteran checked yes box when asked if he had or had ever had severe headaches.  In the notes section of the report, it was indicated that the Veteran reported that he would have three to five headaches per day and that when they became severe he would take Tylenol to relieve them.  

On his initial application for compensation, received in May 1995, the Veteran did not reference any headache difficulties.  

At the time of a July 2007 VA examination, the Veteran reported that he started having problems with headaches around 2005 and that they had gotten gradually worse.  He noted having headaches about two to three times per week, which would last three to four hours at a time.  He could not think of any particular precipitating factors.  He indicated that the headache was often associated with dizzy spells/presyncopal episodes.  Following examination, the examiner rendered a diagnosis of migraine headaches associated with dizziness and presyncopal episodes.  

At the time of a November 2010 VA examination, the Veteran reported having had headaches off and on starting 5-6 years ago.  The examiner indicated that the Veteran's reported multiple complaints of headaches after being hit on the head by a wrecker boom or organic brain syndrome were not the first manifestations of his current migraines.  The examiner indicated that in his service record, the Veteran had sporadic notations for headaches, two of those were for issues, one was developing a headache when exposed to volatile odors, and the other was during an acute respiratory infection.  There was no history of any chronic ongoing problem with any headaches, especially with the Veteran's history of six years ago getting an increase in headaches when he started to get an increase in neck pain.  As a result, it was less likely that the complaint of headaches after being hit in the head by wrecker boom/organic brain syndrome were the first manifestations of his current migraines.

At the time of a November 2014 VA examination, the examiner diagnosed the Veteran as having headaches and opined that based upon medical literature, and in review of causes and etiology of headaches, chemicals and environmental hazards were not listed as a cause or risk factor.  Based on the review of these records, it was the examiner's opinion that the current intermittent headaches were less likely as not caused by exposure to chemicals and/or environmental hazards.

In December 2015, the Board remanded this matter for additional development as it found that it was is still without an adequate opinion regarding whether the Veteran's headaches could be attributed to any known clinical diagnosis or whether they were the result of an undiagnosed illness.  The Board requested that opinions be obtained as to whether the Veteran's current or previous symptoms of headaches and migraines were at least as likely as not (50 percent probability or greater) attributable to a known diagnosis.  If the Veteran's headaches and migraines were found to be attributable to a known diagnosis, the examiner was to provide an opinion as to whether the diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.  If the examiner found the Veteran's headaches and migraines were not attributable to a known clinical diagnosis, he/she was to provide an opinion as to whether the Veteran's headaches and migraines constituted an undiagnosed illness associated with exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.

The requested opinions were obtained in April 2016.  The examiner indicated that the Veteran's headaches were less likely as not caused by the head injury he suffered during his service in Persian Gulf War and his headaches were less likely as not caused by exposure to chemicals and/or environmental hazard in the Southwest Asia Theater of Operations during Persian Gulf War.  The examiner noted that according to current literature environment hazards and chemicals were not risk factors for developing chronic headaches that would last for many years.

The examiner noted that the Veteran suffered posttraumatic headaches; he was struck by a boom from a crane while on active duty in Saudi Arabia, and that his initial chronic headaches resolved.  She observed that many years after his military service, the Veteran developed intermittent headaches.  She noted that according to the July 2007 VA examiner's notes, he developed headaches in 2005.  She further observed that a head MRI done in 2013 was normal.  She also indicated that no chronic headaches were reported on his initial vesting exam done in January 2007; however, complaints of headaches were present on a June 2007 examination; and at the time of a September 2007 visit, headaches were noted to be associated with neck pain.  The examiner further observed that the Veteran was seen by a neurologist in May 2008,  who diagnosed the Veteran as having bi-occipital headaches and associated visual aura.  

As discussed above, the weight of the evidence demonstrates that the Veteran has been diagnosed with migraine headaches.  Because this condition has a specific diagnosis, it is not an undiagnosed illness and service connection under 38 C.F.R. § 3.317 is not warranted.

The Board next finds that the weight of the evidence shows that while the Veteran  was seen with complaints of headaches in service and reported having headaches  on his June 1994 report of medical history, these headaches appeared to have resolved prior to his separation from service, based upon no reports of headaches on his initial application of compensation, and the reports of the Veteran at various VA examinations that his headaches started no earlier than 2005.  

The Board next finds that the weight of the evidence is against a finding that symptoms of headaches, including to a degree of ten percent disabling, had their onset within in one year of service separation.  The earliest evidence of a headache disability subsequent to service is 2005.  The absence of post-service findings of diagnosis of, or treatment for, headaches for many years after service separation is one factor that tends to weigh against a finding of headache problems in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran has asserted that he has experienced headache problems since his period of active service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, as evidenced by the Veteran reporting having post-service headaches no earlier than 2005 on two separate VA examinations .  

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of the current headache disorder falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results.  Although the Veteran is competent to report having had headaches at any given time, he has not been shown competent to diagnosis the etiology of any current headache disorder.  The evidence does not show clinical documentation of a post-service headache disorder until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate any current headache disorder to active service is of no probative value. 

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current headache disorder is related to his period of service, to include as a result of his Gulf War service.  The Veteran's headache problems have been diagnosed as migraine headaches, not an unexplained undiagnosed illness.  In conjunction with the December 2015 remand, an adequate and probative VA examination opinion was obtained in April 2016.  As noted above, the examiner provided detailed rationale for her opinion.  Further, the examiner directly addressed the Veteran's claim regarding his Persian Gulf service. 

The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

Because the record does not show a headache disorder during active service, continuous symptoms of headache problems since active service, a headache disorder manifested to a compensable degree within one year of active service separation, or a headache disorder otherwise related to active service, service connection for a headache disorder, to include as due to an undiagnosed illness, may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

Gastrointestinal Disorder, to Include as Residuals of an Intestinal Infection

The Veteran claims that he has a gastrointestinal disorder, to include residuals of an intestinal infection from his active duty service and has had stomach problems since separating from active duty service.  In the alternative, he contends that his symptoms are attributable to an undiagnosed illness or other qualifying chronic disability, to include as due to exposure to chemicals and/or environmental hazards.

Service treatment records dated April and June 1990 reflect diagnoses of gastroenteritis.  In a November 1994 treatment record a diagnosis of Giardia was documented.  Multiple VA treatment records document complaints of and treatment for stomach pain, abdominal cramping, and gastroesophageal reflux disease (GERD). 

In conjunction with his claim, the Veteran was afforded a November 2014 VA examination, at which time, the examiner acknowledged the Veteran's history of Giardia in 1994 and observed that there was no ongoing infection noted at the time of the Veteran's discharge from service or since that time and that there were no current reports of a gastrointestinal infection.  The examiner found no further opinion was able to be provided as no residuals from infection were present.

In its December 2015 remand, the Board found that the issue on appeal had to be expanded to include all gastrointestinal symptoms and that characterizing the Veteran's claim as residuals of a 1994 intestinal infection was too limiting.  The Board indicated that the Veteran had endorsed symptoms indicative of an intestinal disorder and therefore, all intestinal symptoms and diagnosed disorders, other than the in-service diagnosis of Giardia, had to be considered and discussed in a new medical opinion. 

The Board requested that the examiner indicate whether any current or previous gastrointestinal symptoms could be attributed to a known clinical diagnosis or whether they were due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  If attributed to a known clinical diagnosis, the examiner was to indicate whether the diagnosed gastrointestinal disorder was due to the Veteran's active duty service.  The Board stated that regardless of whether the examiner found the Veteran's gastrointestinal symptoms could be attributed to a clinical diagnosis, the examiner was to state whether the Veteran's symptoms were due to exposure to chemicals and/or environmental hazards during service.

In response to the Board remand, an additional opinion was obtained in April 2016.  At that time, the examiner noted that the Veteran had undergone upper and lower endoscopies in Oct 2006 at Sanford for rectal bleeding.  She observed that he was diagnosed with an anal fissure at that time.  It was noted to have healed without any residual complaints. 

The examiner further observed that the Giardiasis/ intestinal infection diagnosed in 1994 was treated with success with no recurrent infections noted.  Therefore, the Veteran's previous gastrointestinal symptoms were at least as likely as not attributable to a known diagnosis.  She further noted that his Giardia infection was at least as likely as not incurred in during the Veteran's active duty service and caused by parasite Giardia lamblia, and that with appropriate treatment his symptoms resolved.  The examiner stated that this condition was less likely as not related to exposure to chemicals and or environmental hazards in the Southwest Asia Theater of Operation during Persian Gulf War.  As to the anal fissure, she noted that this was diagnosed in 2006 many years after his military service.  She indicated that his disability was less likely as not incurred in during his active duty service to include as due to exposure to chemical and environmental hazards in the Southwest Asia Theater of Operation during Persian Gulf War.  She stated that an anal fissure was a small tear in the lining of the anus which might occur when passing large or hard stools or experiencing bouts of diarrhea.  She noted that the Veteran's medical record was silent for chronic constipation or diarrhea after he was treated successfully for Gardia infection. The examiner indicated that while the Veteran had provided subjective complaints, there was no objective indication of a chronic disability with independent verification.  She observed that his medical record was silent for chronic gastrointestinal problems.  The examiner noted that the Veteran had been recently diagnosed with Nonalcoholic steatohepatitis, which was weight and diet related, and less likely due to his exposure to chemical and environmental hazards in the Southwest Asia Theater of Operation during Persian Gulf War.  She stated that this  condition had occurred many years after his separation from military service. 

As discussed above, the weight of the evidence demonstrates that the Veteran has been diagnosed with several gastrointestinal disorders, to include Giardia, and Nonalcoholic steatohepatitis, and was also noted to have had an anal fissure in 2006.  Because these condition have specific diagnoses, they are not undiagnosed illnesses and service connection under 38 C.F.R. § 3.317 is not warranted.

As to the Giardia, while the Veteran was treated for this in service, it subsequently resolved with treatment and there have been no residual findings or treatment for this disorder subsequent to service.  As to the findings of Nonalcoholic steatohepatitis, this was diagnosed many years subsequent to service.  Likewise, the Veteran was diagnosed as having an anal fissure in 2006, also many years following service.  

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of any current gastrointestinal disorder falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the gastrointestinal system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had gastrointestinal difficulties at any given gastrointestinal difficulties.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate any current gastrointestinal difficulties to service is of no probative value. 

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current gastrointestinal difficulties are related to his period of service, to include as a result of his Gulf War service.  As noted above, the Veteran's Giardia resolved with no residuals.  He has also been diagnosed as having diagnosed as having Nonalcoholic steatohepatitis, of recent onset, and an anal fissure first diagnosed in 2006, assessed as diagnosed conditions, not an unexplained undiagnosed illness.  An adequate and probative VA examination opinion was obtained in April 2016, at which time the examiner stated that the conditions claimed were less likely than not undiagnosed illnesses and that the diagnosed disorders were less likely than not were incurred during his active duty service, to include as due to chemical and environmental exposures.  As noted above, the examiner provided detailed rationale for her opinion.  

The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

Given the foregoing, service connection for a gastrointestinal disorder, including residuals of an intestinal infection, to include as due to an undiagnosed illness or other qualifying chronic disability, to include as due to exposure to chemicals and/or environmental hazards is not warranted.  

Psychiatric Disorder, to Include Dysthymia

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The General Formula for Rating Mental Disorders, Diagnostic Code 9433, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9433.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2016).  GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran contends that the symptomatology and impairment associated with his service-connected psychiatric disorder demonstrates that an evaluation in excess of 30 percent is warranted as a result of his dysthymia throughout the appeal period.  

In conjunction with this claim, the Veteran was afforded a VA examination in March 2007.  At the time of the examination, the Veteran was noted to have been married twice, with the current marriage lasting nine years.  He had three children.  During the actual interview, the Veteran was quite friendly and cooperative.  His appearance was neat with clean blue jeans and a neat sweatshirt.  His eye contact was good throughout the interview.  Facial expression was generally pleasant and speech was clear and logical.  His attitude was very good and friendly and he candidly answered all questions.  He did not appear to be exaggerating or minimizing issues.  His affect was full range and he did smile and laugh appropriately.  His mood was generally euthymic during the interview.  This seemed somewhat incongruent with the fact that other data suggested more of a general depression, so there was some issue of whether he had smiling depression.  His attention span was fair based on his performance on serial 7's, where he made two errors going from 99 to 0.  His intelligence appeared average based on vocabulary and educational attainment, 12th grade education.  He was alert and oriented to person, place, time, and purpose.  His immediate auditory memory showed some mild impairment in that he only remembered two out of three words after ten minutes.  His insight appeared fair.  His judgment appeared good and he was capable of handling his own funds.  His impulse control appeared good.  His chief complaint was basically just to find out what was going on with him.  He was somewhat dissatisfied that many doctors had been unable to give him a definitive answer and simply sent him home without giving him further workup or referral to another expert that could give a definitive answer to his questions about what his exact malady was.  The examiner rendered an Axis I diagnosis of dysthymia and assigned a GAF score of 60 based upon interruption of work and in social functioning.  

At the time of a September 2009 VA examination, the Veteran was again noted to be married.  He had been working on his own lawn care and snow removal business since January 2009.  Mental status examination revealed that he was well dressed and well-groomed and did not appear to be in acute distress.  He was pleasant and cooperative and was able to smile and give comments at times.  He had good eye contact and his speech was normal in rate, rhythm, and volume.  His mood was euthymic and his affect was full and mood congruent.  Thought production was coherent and directed for the most part.  There were no loosening of associations or flight of ideas; however, the Veteran was circumstantial at times and seemed very concerned about his physical problems.  The Veteran denied any suicidal or self-harm thoughts.  He also denied homicidal ideation.  He further denied having hallucinations, delusions, paranoia, obsessions, or compulsions.  Sensorium was clear and he was oriented times three.  Gross memory seemed to be intact for recent and remote.  However, the Veteran complained about his immediate memory.  Attention and concentration were fair.  He was unable to recall any item from three after a few minutes.  He had difficulty with serial 7's.  Insight and judgment appeared intact.  As to sleep, the Veteran complained about insomnia and hypersomnia.  He stated that at times he would go to bed and sleep more than 12 hours and that this could happen up to four times per week.  Other times he would get just about 3-4 hours of sleep per night but attributed this to his pain and other medical issues.  He denied nightmares or intrusive thoughts that he could not get rid of.  He also denied panic attacks.

The examiner indicated that the Veteran reported depressed mood for most of the day, more days than not, for over two years.  He stated that he first noticed depression in 1995, then it progressively became more obvious.  He felt down but denied hopelessness or a worthlessness feeling.  He did get irritated and agitated at times.  While depressed, he reported insomnia and hypersomnia.  His energy level had been fair and he fatigued easily.  He reported having a hard time pushing himself to do things.  All he wanted to do was just go to bed and sleep.  His appetite had been fine; however, he stated that he had lost about 30 pounds in the last three months due to increased physical activity while moving to his new job.  He denied low self-esteem, poor concentration, or difficulty making decisions.  He complained about his immediate memory and the need to write notes right away before forgetting things.  The Veteran had never been without symptoms for more than two months at a time.  He was unable to recall any period of remission for his depressive symptom.  There had been no major depressive episode during the first two years of the disturbance.  He denied any manic or hypomanic symptoms and the disturbance did not occur exclusively during the course of chronic psychotic disorder such as schizophrenia or delusional disorder.  He reported having symptoms of some mild distress and impairment in social and occupational areas of functioning.  He noted that his wife would get frustrated at him at times due to his cognitive disorder and not being able to recall things.  His sleeping pattern also caused some mild disturbance.  Diagnoses of cognitive disorder, NOS, per neuropsychological testing, and dysthymic disorder versus depression, secondary to medical condition were rendered.  The examiner assigned a GAF score of 60.  

At the time of a November 2010 VA examination, the Veteran denied any history of inpatient psychiatric hospitalization.  He reported that he had not been seen by psychiatry and that he did not have a counselor.  He reportedly had set up a couple counseling appointments with a local provider but discontinued the services due to conflict with schedules and weather.  The Veteran reported that he did not tolerate being around big group of people.  He indicated that he attempted to go to stores early in the morning to avoid people.  He denied feeling depressed, hopeless, or worthless.  He reported getting a little irritated at times but that was secondary to his physical condition.  He enjoyed hunting, fishing, and outdoor activities.  His energy level had been fair, at a 4, on a scale of 1-10.  His appetite had been good and he stated that he put on some weight.  He complained about sleep disturbances.  He stated that on average he got about seven hours of interrupted sleep per night.  He would wake up once or twice either to go to the bathroom or because of his pain.  He denied military-related nightmares.  He did not feel refreshed with his sleeping pattern.  The Veteran did complain about his short-term memory.  He stated that if somebody would call him and he did not write it down, he would forget about it the next minute.  He did not like waiting in line especially while driving.  He denied an excessive amount of anxiety or worries or panic attacks.  The Veteran stated he was living with his wife and three children.  

Mental status examination revealed he was pretty pleasant and cooperative.  He smiled and gave comments at times.  He maintained good eye contact and his speech was within normal limits.  His mood was reported to be good and his affect was full along with being congruent and appropriate.  Thought production was coherent and directed.  There was no tangentiality, circumstantiality, or flight of ideas.  The Veteran denied any suicidal or self-harm thoughts and any psychotic manifestations.  Sensorium was clear and he was oriented times three.  Gross memory seemed to be intact; however, the Veteran did complain about his short-term memory.  Attention and concentration were fair, the Veteran was able  to recall just two items out of three after a few minutes.  Intelligence was estimated at average and insight and judgment appeared intact.  

Diagnoses of dysthymic disorder versus depression secondary to medical condition and history of concussion and cognitive changes noted on neuropsychological testing were rendered.  The examiner assigned a GAF score of 60-65.  

The Veteran was afforded an additional VA examination in October 2012.  At that time, a diagnosis of dysthymic disorder versus depression secondary to medical condition was rendered.  The examiner indicated that a mental condition had been formally diagnosed but symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The Veteran was noted to still be married and to have three children.  He denied any history of inpatient or outpatient treatments, denied any suicidal attempts and reported that he had never been on any antidepressant medications.  The Veteran denied being in a depressed mood or having lack of motivation.  He admitted that his mood would be irritable, and, more so, with an increased the level of pain in his neck.

The examiner stated that based upon the history and current evaluation, it was her opinion that there were no changes in the Veteran's mental condition since the last VA examination.  

The Veteran was afforded an additional VA examination in December 2014.  At that time, the examiner rendered a diagnosis of an other specified depressive disorder.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran was noted to continue to reside with his wife of 18 years and two children, ages 13 and 11.  The Veteran reported that his relationship with his wife had improved since she started working in the Summer of 2014.  His wife stated that he helped with household chores and picked up the children from school.  The Veteran denied any periods of marital separation or marital therapy since his last compensation examination.  He also reported an improved relationship with his kids.  "If we argue it is usually about homework."  His wife stated he had improved, and spent more time with her family and less with his.  "We spent Thanksgiving with her family, it was good.  I used to see my brother-in-law a lot but he took a management position and I see him less now"  The Veteran indicated that he had a few close friends in town that he would see once a week. 

The Veteran noted that he continued to be followed by psychiatry via tele health from the Sioux Falls VA.  He indicated that he had not attended therapy since September 2013.  It was observed that in a July 2013 note, the Veteran's conflicts with VA were reported in great detail, to include his anger at and insulting of VA employees.  The Veteran reported his current symptoms of depression included difficulty falling asleep, taking one to two hours to fall asleep four nights a week.  He also noted his lack of enthusiasm for fishing, which he once loved.  He stated he was not sure if the depression or physical problems had slowed him down.  He reported his depression as a two on a scale from one to ten, with ten being severe depression.  "The depression comes and goes, but is mostly in response to the pain.  To me it is physically related, the more my neck hurts, I will take the meds and it puts me out, and I think my wife thinks I'm depressed."  He reported moderate pain on most days.  He noted having a good appetite and denied any feelings of hopelessness, worthlessness, helplessness, or frequent crying.  He also denied any significant problems with irritability.  "I will get angry with myself if I forget something."  He did endorse being short of patience.  "I don't like standing in line or drive thru at fast food places.  I hate sitting there waiting.  I don't like people or crowds, because of the loudness, it will add to the ringing in my ears."  The Veteran denied any problems with concentration or focus.  He reported some memory issues that were not observed during the examination.  The Veteran endorsed mild social impairments due to reduced interest.  His wife stated she observed reduced motivation in the Veteran to socialize.  He reported minimal impairment in his occupational functioning.  He stated "some days it's great. Some days I won't answer unknown calls."  He denied any social impairment due to his psychiatric symptoms.

The examiner indicated that the Veteran had not been followed by his regular therapist for over one year and that the Veteran had had contact with psychiatry at the Sioux Falls VA and had been given a diagnosis of a mood disorder, NOS, or depression due to a medical condition.  The examiner stated that during the compensation examination, the Veteran only endorsed mild symptoms of depressed mood secondary to his chronic pain and physical limitations.  This was inconsistent with the results of his most recent psychological examination, which did not provide a depressive diagnosis.  Instead, results of testing indicated symptoms of somatization.  The examiner noted that the Veteran's wife participated in a portion of the interview and described her husband's symptoms as most consistent with a depressive disorder.  Given the Veteran's presentation, and review of the available medical evidence, including his 2012 compensation examination, it was the examiner's opinion that the Veteran currently met DSM 5 diagnostic criteria for an Other Specified Depressive Disorder.  This represented a change of his prior DSM-IV diagnosis of a dysthymic vs. depression secondary to a medical condition.  The change was warranted given the connection between his physical complaints and his depressed mood, and the noted somatization.  The examiner stated that the Veteran described very mild occupational impairment due to infrequent periods of reduced motivation.  The social impairment described by the Veteran could be related to a somatoform disorder if the noise endorsed by the Veteran that triggered pain was considered psychological stress.  The Veteran maintained his marriage of 18 years and denied any periods of separation in the last two years.  He reported a good relationship with all of his family members and his wife endorsed improved interaction by the Veteran with her family of origin.  The Veteran confirmed that he was enjoying this socialization.  He also reported the he enjoyed his work, and his occupational impairment was primarily related to physical disorders.  The Veteran was consistent in his endorsement of only mild impairment in his overall functioning due to decreased motivation leading to periods of avoidance.  The Veteran's prognosis was good if he continued with evidence based treatment for his psychiatric symptoms.  

Using a DSM-IV, the examiner rendered a diagnosis of depressive disorder due to a medical condition and assigned a GAF score of 63, which he indicated demonstrated mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

VA treatment records reveal the Veteran was seen on many occasions for psychiatric followups from 2012 to the present, with the Veteran reporting that his wife had filed for a divorce in the latter part of 2015.  

The Veteran was afforded an additional VA examination in May 2016, at which time he was again diagnosed as having a DSM 5 diagnosis of other specified depressive disorder.  The examiner indicated that this disorder caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Veteran reported that in November 2015 he was served with divorce papers and his wife moved out.  He stated that she wanted someone who was going to treat her better and that she had fallen out of love with him after 18 years.  He reported things for his children had improved and they currently shared custody.  He stated the children spent a week with each parent.  He noted that they were briefly followed in couple's therapy in spring of 2014.  He reported a close supportive relationship with his children.  He stated his children wanted to spend 70 percent of their custody with him.  He noted increased distress immediately following the separation but felt he was adjusting well.  He was not currently dating.  He stated he had other supportive friends he would talk with frequently.  The Veteran noted frequent trips and activities with his children.  He recently attended a monster truck rally in Sioux Falls, and had plans to attend a concert in less than a month.  His hobbies included hunting, target shooting, and riding four wheelers.  He continued to operate his own lawn and snow removal business.  He worked from 8:30am to 3:00pm Monday through Friday.  He stated he was getting by financially.  

The Veteran was noted to continue to be followed by psychiatry and psychology through the VA health care system.  The Veteran stated he was followed in therapy at the Watertown CBOC.  VA records indicated he returned to treatment after his wife filed for divorce.  The records demonstrated that the primary discussion was related to divorce, his children, and financial stressors.  The records revealed he handled this stressful situation well.  Mental status examination was noted to be mostly normal in these records, with no indication of observed memory impairments.  

The Veteran reported having trouble remembering a person's name, or a business name.  He stated he took notes and used his smart phone for reminders.  He noted that he occasionally slurred his speech, which he claimed worsened when he had worked a long day or was under increased stress.  Most nights he achieved six hours of sleep.  He had some trouble falling asleep due to muscle cramp, back, legs, or his neck.  He would awaken sometimes due to pain, or for no known reason.  He reported occasional naps during the day. 

As to mood, he stated, " Once in a while I will be grumpy."  He reported this was in response to specific stressors, usually once or twice a week.  He denied any behavioral outbursts related to his irritability.  He also denied any symptoms of depression.  He noted brief depression following his separation that was now greatly improved.  He attributed most of his distress to anxiety, which he described as being impatient in a drive through, or with people with a lack of common sense.  As to occupational impairment, he stated, "memory does not cause too many problems because everything I do now is pretty repetitious with the same accounts.  If they want something extra I write it down."  The Veteran denied any problems completing his ADLs.  He stated that since his separation he had handled all of the cooking, cleaning, laundry, and upkeep of the home.  The Veteran also completed the grocery shopping and buying necessities for the home.  

He was casually dressed and well-groomed.  His thinking was logical and goal directed.  His affect was positive and his mood was congruent.  He was oriented to person, place, and time.  He spoke with a normal rate of speech and tone of voice.  He maintained adequate eye contact and was pleasant and cooperative throughout the examination.  He denied any suicidal or homicidal ideations, and denied delusions or hallucinations.  Insight, judgement, memory and concentration were observed to be good.  He was able to recall several dates easily, and specific details and events in his children's lives and his friends.  The examiner indicated that the Veteran had a depressed mood and anxiety.  

The examiner noted that there was a specific request to reference the DSM-IV diagnosis axis and that the Axis I diagnosis was depressive disorder due to a medical condition. The examiner assigned a GAF score of 64 indicating that the Veteran had mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's depression/dysthymia has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of difficulty sleeping, avoidance of large crowds, slight memory impairment, and intermittent irritability and depression, consistent with the criteria for a 30 percent disability rating under Diagnostic Code 9433.  38 C.F.R. § 4.130.

The Board notes that the Veteran has expressed his belief that a higher disability evaluation is warranted based upon his symptoms of being unable tolerate large crowds, depression, difficulty with memory, agitation and frustration with others, and sleeping difficulties.  

The Board finds that the Veteran's dysthymia/depression has not been characterized by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood as described for a higher 50 percent evaluation for depression/dysthymia for any period.  38 C.F.R. § 4.130. 

The mental status examination reports do not reflect symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; and impaired abstract thinking due to his depression/dysthymia, as is required for a higher 50 percent evaluation.  The Veteran has been shown to have difficulty sleeping, avoidance of large crowds, intermittent depression, aggravation and frustration with others, and slight memory impairment; however, these symptoms have been considered in his assigned 30 percent rating for dysthymia/depression.  Moreover the GAF scores of 60, which have been assigned on several occasions reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), while the GAF scores of 61 and higher reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Furthermore, the Veteran has been shown to maintain full-time employment, including running his own business, and a good relationship with his children and other friends.  He has also adjusted very well to his present marital strife.  The Board finds that overall the Veteran's depressive disorder/dysthymia and the severity of his symptoms more closely resemble the criteria at Diagnostic Code 9433 for a 30 percent evaluation for the entire initial rating period, and do not more nearly approximate the criteria for a 50 percent disability rating at any time during the rating period.  38 C.F.R. §§ 4.3, 4.7.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's depressive disorder/dysthymia.  The symptomatology and impairment caused by the Veteran's depressive disorder/dysthymia is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9433, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's depressive disorder/dysthymia has manifested difficulty sleeping, avoidance of large crowds, intermittent depression and irritability, impatience with others, and slight memory impairment.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

In the absence of exceptional factors associated with this disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  The Veteran has not alleged that he has been unable to secure or follow substantially gainful employment due to his depressive disorder/dysthymia; he currently owns his own business and works full-time.  


ORDER

Service connection for a bilateral ankle disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards, is denied. 

Service connection for a right knee disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards, is denied.

Service connection for headaches, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards, is denied. 

Service connection for a gastrointestinal disorder, including residuals of an intestinal infection, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards, is denied. 

An initial disability rating in excess of 30 percent for a psychiatric disorder, to include dysthymic disorder, is denied.  


REMAND

As it relates to the claim of service connection for shortness of breath and chest pain, the Board notes that while the April 2016 VA examiner indicated that the Veteran's chest pain was less likely than not related to his period of service, the Board observes that as part of her reasoning, the examiner noted that the Veteran's service treatment records were silent for chest pain.  In this regard, the Board notes that the Veteran, in his July 1994 report of medical history, checked the box indicating that he had had chest pain.  In an addendum report, the Veteran indicated that he was in the hospital for pain in his chest and that he had pain in his lower right rib cage.  

Based upon the inservice notations, the Board is of the opinion that an addendum opinion should be obtained from the April 2016 VA examiner, who should address the inservice findings/notations of chest pain and indicate whether this has an effect on her previously rendered opinion.  

Accordingly, the case is REMANDED for the following action:

1.  If available, return the entire record to the April 2016 VA examiner who provided the opinion as it related to the etiology of any current chest pain.  Following a review of the entire file, with specific emphasis upon the Veteran's service treatment records and the notations and findings of chest pian in these records, the examiner is requested to indicate what impact, if any, these notations have upon her previously rendered opinion that the chest muscle pain condition was less likely to be incurred during military service or aggravated during military service or caused by exposure to chemical and environmental hazards in Southwest Asia Theater of Operation during Persian Gulf and that the chest wall muscle pain had occurred many years after military service and was most likely related to overuse of extensive exercise.  Complete detailed rationale is to be provided. 

If the examiner is no longer available, refer the matter to a qualified expert and request that the following opinions be rendered.  

Whether the Veteran's current or previous symptoms of chest pain, to include those reported in service, are at least as likely as not (50 percent probability or greater) attributable to a known diagnosis.

If the Veteran's current or previous symptoms of chest pain are found to be attributable to a known diagnosis, the examiner must provide an opinion as to whether the diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.

If the examiner finds the Veteran's current or previous symptoms of chest pain are not attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether the Veteran's symptoms of chest pain constitute an undiagnosed illness associated with exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.

Complete detailed rationale is required for each opinion that is rendered.  

2.  The examination report and opinions must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

3.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


